       Case 8:18-cv-03649-TDC Document 28 Filed 02/26/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


JENNIFER ELLER,

                      Plaintiff,

        v.
                                                       Case Number: 18-cv-03649
PRINCE GEORGE'S COUNTY PUBLIC
SCHOOLS, PRINCE GEORGE'S COUNTY
BOARD OF EDUCA nON and
MONICA GOLDSON,

                      Defendants.


               ORDER GRANTING THE PARTIES' JOINT REOUEST TO STAY
                 DISCOVERY AND TO AMEND THE SCHEDULING ORDER

       This matter comes before the Court on the Parties' Joint Request to Stay Discovery and

to Amend the Scheduling Order, filed on February 26, 2019. Having reviewed the papers and

being fully advised, the Court GRANTS the request for good cause shown.

       Accordingly, it is hereby ORDERED that:

   1. The Rule 16 Case Management Conference scheduled for March 4, 2019 at 9:00am is

suspended;

   2. Proceedings in this case shall be stayed for thirty (30) days from the date of this Order;

   3. Should the parties not reach a settlement by March 28, 2019 and inform the Court as

such, proceedings in this case shall resume in accordance with the following schedule:

   April 1,2019 at 4:00pm     Rule 16 Case Management Conference

   May 6,2019                 Motions to amend the pleadings or for joinder of additional parties

   May 22,2019                Plaintiffs Rule 26(a)(2) expert disclosures
   Case 8:18-cv-03649-TDC Document 28 Filed 02/26/19 Page 2 of 2




June 19,2019             Defendant's Rule 26(a)(2) expert disclosures

July 3,2019              Plaintiffs rebuttal Rule 26(a)(2) expert disclosures

July 10, 2019            Rule 26(e)(2) supplementation of disclosures and responses

September 20, 2019       Completion of Discovery; submission of Post-Discovery Joint
                         Status Report

September 27, 2019       Requests for admission

   4. The parties shall be able to take ten (lO) depositions each, instead of the 25 hours of

       deposition hours set forth in the Scheduling Order entered on February 12,2019,

       Docket No. 23; and

   5. All additional provisions in the February 12, 2019 Scheduling Order shall remain in

       effect.

   SO ORDERED on thi"U         day of    AA.."7            , 2019.




                                          -2-
